Citation Nr: 1533914	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  10-01 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a right ankle sprain.
 
2.  Entitlement to service connection for residuals of a left ankle sprain.

3.  Entitlement to service connection for a right knee disability.
 
4.  Entitlement to service connection for a left knee disability.
 
5.  Entitlement to service connection for a right shoulder disability.
 
6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

7.  Entitlement to service connection for an acquired psychiatric disability, to include generalized anxiety disorder.



REPRESENTATION

Veteran represented by:	Jan Dils, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1998 to April 2007.

These matters come before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified in April 2012 before the undersigned Veterans' Law Judge at a Travel Board hearing.  A transcript of that hearing has been included in the claims file.

This matter was before the Board in July 2012.  Unfortunately, there has not been substantial compliance with the prior remand directives.  Accordingly, another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the development specified in the Board's prior remand must be conducted prior to adjudication.  Specifically, the July 2012 remand, inter alia, directed that the Veteran be provided VCAA notice regarding his TDIU claim.  In a December 2012 letter, the Veteran was provided VA Forms 21-4142, 21-4138, and 21-8940, and directed to complete sign and return the enclosed VA Form 21 8940 if he believed he was entitled to TDIU compensation.  While the letter provided the Veteran a means to submit information to support his TDIU claim, it did not provide VCAA notice as to how to substantiate his claim.  Accordingly, it does not substantially comply with the Board's directive.  

Additionally, the Board finds that a contemporaneous VA examination is warranted to assess the nature and etiology of any ankle, knee, or right shoulder disabilities.  The Veteran was provided a VA examination in December 2008.  While the examiner diagnosed the Veteran with right shoulder pain with minimal decrease in range of motion, the examiner did not address the etiology of the Veteran's right shoulder disability.  Accordingly, a remand to obtain a medical opinion addressing the etiology of the Veteran's right shoulder disability is warranted.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

With regard to the Veteran's bilateral ankle and knee claims, the December 2008 examination report indicated that the Veteran's ankle and knee examinations were normal and that his x-rays findings were normal.  Subsequent to the December 2008 examination, VA treatment records in September 2010, November 2010, and September 2011 noted that the Veteran was diagnosed with bilateral ankle and knee arthritis.  Additionally, a November 2010 MRI revealed meniscal degeneration of the right knee without a discrete tear and small joint effusion of the left knee.  As the record contains competent evidence of bilateral ankle and knee diagnosis, remand to provide the Veteran a VA examination to assess the nature and etiology of his bilateral ankle and knee disabilities is warranted. 

The record indicates that the Veteran applied for vocational rehabilitation in November 2010.  The record does not contain any vocational rehabilitation records.  Accordingly, on remand any outstanding vocational rehabilitation records must be obtained and associated with the claims file. 

Lastly, the Veteran filed a separate appeal seeking service connection for an acquired psychiatric disability and requested a Travel Board hearing on that issue in his substantive appeal filed in December 2010.  No hearing on that issue has been held.  Therefore, this issue is remanded to schedule a hearing.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.)

1.  Obtain all VA treatment records for the Veteran dated from February 2014 to present, as well as  all vocational rehabilitation records.

2.  Schedule the Veteran for a VA orthopedic examination to assess the nature and etiology of any diagnosable bilateral ankle, bilateral knee, and right shoulder disabilities.  The claims file and a copy of this remand must be made available to the examiner.  All necessary tests must be conducted.  The examiner is asked to address the following:

a.  Identify any diagnosable right shoulder disability.

b.  Identify any diagnosable right or left ankle disabilities.

c.  Identify any diagnosable right or left knee disabilities. 

In rendering the above requested opinions, the examiner should reconcile his or her opinion with the diagnoses of record.  

d.  For any diagnosed right shoulder disability state whether it is at least as likely as not (a 50 percent or higher degree of probability) that it began in service, was caused by service, or is otherwise related to service, to include the Veteran's February 2001 right shoulder injury.

e.  For any diagnosed right or left ankle disabilities, to include arthritis, state whether it is at least as likely as not (a 50 percent or higher degree of probability) that it began in service, was caused by service, or is otherwise related to service, to include the Veteran's in-service parachute jumps, and numerous treatments for ankle sprains and ankle pain.

f.  For any diagnosed right or left knee disabilities, to include arthritis, meniscal degeneration of the right knee, and small joint effusion of the left knee, state whether it is at least as likely as not (a 50 percent or higher degree of probability) that it began in service, was caused by service, or is otherwise related to service, to include the Veteran's in-service parachute jumps and numerous reports of bilateral knee pain, and his in-service diagnosis of bilateral retropatellar pain syndrome.

In providing the requested opinions, the examiner should address the Veteran's lay statements indicating that he has experienced on-going right shoulder, bilateral ankle, and bilateral knee pain since service. 

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner must provide complete rationales for all opinions and conclusions reached.

3.  Readjudicate the issues on appeal.  If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

4.  Schedule the Veteran for a Travel Board hearing on the issue of entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




